Citation Nr: 1716996	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1953 to April 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 (psychiatric disability) and June 2014 (TDIU) rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).
 
In February 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is in the record. 

(The Veteran's initial claim for service connection for PTSD has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include other psychiatric diagnoses of record, which include depression.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that additional development is necessary prior to appellate review of the Veteran's claims.

Psychiatric Disability

The record contains a June 2011 formal finding that the Veteran's service treatment records (STRs) are unavailable to review; the Veteran has been notified of this finding.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to assist the Veteran in developing evidence to support his claim.  

The Veteran, who served in the United States Marine Corps, has reported in-patient treatment at an Army facility (located in or near Beirut, Lebanon) in August 1958.  Records of in-patient treatment with a different service branch may have been stored separately from his STRs, which have now been lost.  On remand, the AOJ should undertake exhaustive development to obtain, if possible, records of the claimed in-patient treatment.

Furthermore, the Veteran reported receiving VA treatment in the 1960s and 1970s.  In December 2011, the AOJ sought records from the year 1960 alone; no records were available (possibly due to Hurricane Katrina).  Because the records request did not cover the full range of the reported treatment dates, remand is required to ensure that all available records have been associated with the record.  Also, because one examiner has indicated that evidence that the Veteran sought treatment during the identified period may be sufficient to establish nexus, any records (e.g., billing records) that could substantiate the Veteran's statement that treatment (of some kind) was provided during the identified period should be sought, if necessary.

Additionally, in April 2011, the Veteran provided very detailed stressor information, to include names, dates, locations, and unit assignments, regarding three incidents: (1) the death by electrocution of an identified fellow Marine in approximately April 1956 in Okinawa, (2) an emergency plane landing at Wake Island shortly thereafter (the reported timing of which corresponds with his personnel records), and (3) an incident in Beirut, Lebanon, in August 1958, during which he was shot in the head and subsequently treated for a high fever.  No stressor development was conducted.   

In the March 2016 supplemental statement of the case (SSOC), the AOJ determined that stressor development was unnecessary (and that the reported stressors were uncorroborated) because the Veteran did not respond to a November 2015 development letter requesting detailed stressor information of the nature provided in April 2011.  As the requested information has been provided, and the stressors appear to be of the sort capable of independent verification (i.e., not dependent on his missing STRs), development to corroborate the claimed stressors (based on the information provided in April 2011) is required.

Finally, on VA examinations in August 2011 and September 2014, the examiner opined that the Veteran did not meet the full criteria for a diagnosis of PTSD under the DSM-IV or -5.  However, the examiners did not respond to positive private nexus opinions of record (that are not independently sufficient to establish service connection because, inter alia, they appear to conflate his military and civilian experiences) providing diagnoses of PTSD, nor did they provide adequate rationales for concluding that the Veteran's depression was unrelated to his active service (as they appeared to rely solely on a lack of documented treatment after service).  Consequently, a new medical opinion is required.

TDIU

The matter of TDIU is inextricably intertwined with the service connection matter remanded herein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his psychiatric disability and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should obtain for the record any available VA treatment records from January 1, 1960, to December 31, 1979, or any records (e.g., billing records) indicating that treatment of some kind was sought/received during that period.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

3.  The AOJ should also arrange for exhaustive development to verify the Veteran's account of the claimed stressor events.

Specifically, the Veteran has asserted that: (1) he witnessed the death by electrocution of an identified fellow Marine in approximately April 1956 in Okinawa; (2) shortly thereafter, while on leave, his plane developed mechanical problems and made an emergency landing at Wake Island; and (3) during a firefight in Beirut, Lebanon, in August 1958, a bullet pierced his helmet and grazed his scalp, and he was subsequently treated at an Army facility for a high fever.  (Additional details, to include the dead Marine's name and unit assignments, are outlined in the Veteran's April 2011 VA Form 21-0781 and accompanying statement.)

If the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate the stressors, the Veteran should be notified of the specific information that is needed to allow for verification and afforded an opportunity to respond.  Any response indicating that verification was not possible (i.e. that records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make a formal finding for the record regarding each of the Veteran's claimed stressor events, indicating whether or not each is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

4.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely cause of his psychiatric disability/ies. 
The Veteran's entire record (to include this remand and the AOJ's formal findings of whether any of the claimed stressor event are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ) or a fear of hostile military or terrorist activity?  If PTSD is not diagnosed, please indicate clearly what symptom(s) needed for such diagnosis is/are lacking AND address the contrary findings of the September 2014 and May 2016 private opinions and the Veteran's VA treatment records.  

(b) In addition to the above, please identify the likely cause for each acquired psychiatric disability other than PTSD that is diagnosed, to include the diagnoses of depression and alcohol abuse (in remission) noted in VA treatment records and examination reports.  Specifically, is it at least as likely as not (a 50 % or better probability) that any are related to the Veteran's military service or events therein?  (For the purpose of this opinion, the examiner should consider the Veteran's report of treatment for high fever in August 1958 and VA psychiatric treatment in the 1960s and 1970s to be accurate, unless it is specifically contradicted by development conducted pursuant to instructions (1) through (3)).  

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his agent opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




